302 S.W.2d 938 (1957)
F. P. ROGERS, Petitioner,
v.
ROYALTY POOLING COMPANY et al., Respondents.
No. A-6338.
Supreme Court of Texas.
June 12, 1957.
Boyer & Lemon, Perryton, for petitioner.
Savage, Gibson, Benefield & Shelton, Dudley, Duvall & Dudley, Oklahoma City, Okl., Snodgrass & Calhoun, Amarillo, for respondent.
PER CURIAM.
An examination of the application for writ of error and the record convinces us that the Court of Civil Appeals correctly held the trial court to have erred in granting the motion for summary judgment of the plaintiff Rogers (our petitioner here) and in denying the corresponding motion of the defendants (respondents here), 300 S.W.2d 665.
At the same time the appellate court, while correctly reversing, on the merits, the summary judgment rendered for the petitioner (appellee), erred in going further and rendering judgment for the respondents (appellants), since no appeal lay from the order of the trial court refusing summary judgment to the respondents, and the motion for summary judgment of the petitioner (appellee) afforded no basis for a judgment in favor of the respondents (appellants). In this behalf the judgment below conflicts with our own decision in Wright v. Wright, 154 Tex. 138, 274 S.W.2d 670. This being so, we have elected to exercise the authority provided for such situations in the latter portion of Rule 483, Texas Rules of Civil Procedure, and hereby reverse "on the application for writ of error", remanding the cause to the district court for such further proceedings as may be appropriate.